FILED
                           NOT FOR PUBLICATION                              JUL 15 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHRISTOPHER DEAN,                                No. 13-35153

              Plaintiff - Appellant,             D.C. No. 3:11-cv-01283-SI

  v.
                                                 MEMORANDUM*
COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                             Submitted July 10, 2014**
                                Portland, Oregon

Before: PREGERSON, PAEZ, and WATFORD, Circuit Judges.

       Christopher Dean (“Dean”) appeals the district court’s judgment affirming

the decision of the administrative law judge (“ALJ”) denying his application for

disability benefits. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The ALJ did not err in finding that Dean’s impairments did not meet or

equal Listing 1.04B. There is no objective medical evidence that Dean’s spinal

arachnoiditis was “manifested by severe burning or painful dysesthesia, resulting

in the need for changes in position or posture more than once every 2 hours.” 20

C.F.R. § 404, Subpart P, Appendix 1, Listing 1.04B. The only evidence of severe

burning or painful dysesthesia resulting in the need for changes in position or

posture more than once every two hours is Dean’s own discredited testimony and

the testimony of his wife, to which the ALJ gave little weight. The ALJ’s

determination is thus supported by substantial evidence. See Orn v. Astrue, 495
F.3d 625, 630 (9th Cir. 2007).

      The ALJ did not err in giving little weight to Dean’s wife’s testimony. The

ALJ properly considered Ms. Dean’s testimony, but gave germane reasons that are

supported by substantial evidence for disregarding it. See Nguyen v. Chater, 100
F.3d 1462, 1467 (9th Cir. 1996). Moreover, we will uphold the ALJ’s decision

“[w]here evidence is susceptible to more than one rational interpretation.” Orn,
495 F.3d at 630.

      The ALJ’s hypothetical question to the vocational expert included all of

Dean’s medically determinable limitations. See Embrey v. Bowen, 849 F.2d 418,

422 (9th Cir. 1988) (the ALJ must pose a hypothetical question to the vocational


                                          2
expert that “set[s] out all the limitations and restrictions of the particular claimant,

including, for example, pain and an inability to lift certain weights”). Dean

contends that the ALJ failed to include in the hypothetical limitations related to

Dean’s plantar fasciitis, his alleged inability to sit or stand for more than a few

minutes at a time, and limitations described by Ms. Dean. The medical evidence

does not support Dean’s contentions, however, and the ALJ properly rejected

Dean’s and Ms. Dean’s subjective testimonies. Because the hypothetical question

“contained all of the limitations that the ALJ found credible and supported by

substantial evidence in the record,” it was proper. Bayliss v. Barnhart, 427 F.3d
1211, 1217 (9th Cir. 2005).

      AFFIRMED.




                                            3